  Case 15-35831         Doc 27     Filed 01/07/19 Entered 01/07/19 10:40:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35831
         JOHN HAROLD BROOKS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/21/2015.

         2) The plan was confirmed on 12/31/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/18/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,550.00.

         10) Amount of unsecured claims discharged without payment: $71,277.58.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-35831       Doc 27        Filed 01/07/19 Entered 01/07/19 10:40:37                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $21,900.00
       Less amount refunded to debtor                            $300.00

NET RECEIPTS:                                                                                   $21,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $963.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,963.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ALice patterson                  Unsecured      2,500.00            NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA           0.00            0.00           0.00       0.00
CAVALRY INVESTMENTS              Unsecured         352.00           NA              NA            0.00       0.00
CERASTES LLC                     Unsecured            NA          57.92           57.92           4.97       0.00
CERTIFIED SERVICES INC           Unsecured      1,405.00            NA              NA            0.00       0.00
CHARTER ONE                      Unsecured         700.00           NA              NA            0.00       0.00
CHASE BANK                       Unsecured      2,150.00            NA              NA            0.00       0.00
Chex Systems                     Unsecured           1.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF LAW      Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,000.00       9,494.11        9,494.11        814.80        0.00
COLLECTECH SYSTEMS               Unsecured      1,460.00            NA              NA            0.00       0.00
COMCAST                          Unsecured         147.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      2,076.00       2,076.16        2,076.16        178.18        0.00
COMMONWEALTH MEDICAL GROUP       Unsecured         346.00           NA              NA            0.00       0.00
HERITAGE ACCEPTANCE CORP         Unsecured     10,536.00       9,458.94        9,458.94        811.78        0.00
IL STATE DISBURSEMENT UNIT       Priority       3,324.00            NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority      10,519.00       8,828.37        8,828.37      8,828.37        0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00      3,464.53        3,464.53      3,464.53        0.00
ILLINOIS SECRETARY OF STATE      Unsecured           0.00           NA              NA            0.00       0.00
ILLINOIS SECRETARY OF STATE      Unsecured      2,000.00            NA              NA            0.00       0.00
IMAGINE/FBOFD                    Unsecured         412.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         185.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         510.00        510.00          510.00          43.77       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         305.00        305.83          305.83          26.25       0.00
KOMYATTE & ASSOC.                Unsecured         540.00           NA              NA            0.00       0.00
Med Business Bureau              Unsecured         430.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured         473.00           NA              NA            0.00       0.00
MRSI                             Unsecured         479.00           NA              NA            0.00       0.00
MRSI                             Unsecured         479.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured      2,285.00       2,284.54        2,284.54        196.06        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         861.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-35831       Doc 27     Filed 01/07/19 Entered 01/07/19 10:40:37                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
PREMIER BANK                  Unsecured         395.00           NA           NA             0.00        0.00
Receivable Solution Sp        Unsecured         105.00           NA           NA             0.00        0.00
SOUTHEAST ANESTHESIA          Unsecured      1,405.00       1,405.00     1,405.00         120.58         0.00
SPRINT                        Unsecured         669.00           NA           NA             0.00        0.00
TCF NATIONAL BANK             Unsecured         500.00           NA           NA             0.00        0.00
THD CBNA                      Unsecured      6,846.00            NA           NA             0.00        0.00
THE SEMRAD LAW FIRM LLC       Unsecured           0.00           NA           NA             0.00        0.00
THE SEMRAD LAW FIRM LLC       Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION          Unsecured      5,000.00     25,025.18     25,025.18       2,147.71         0.00
WOW INTERNET & CABLE          Unsecured      1,569.00            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00               $0.00
      Mortgage Arrearage                                   $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
      All Other Secured                                    $0.00                 $0.00               $0.00
TOTAL SECURED:                                             $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                    $12,292.90         $12,292.90                   $0.00
       Domestic Support Ongoing                           $0.00              $0.00                   $0.00
       All Other Priority                                 $0.00              $0.00                   $0.00
TOTAL PRIORITY:                                      $12,292.90         $12,292.90                   $0.00

GENERAL UNSECURED PAYMENTS:                          $50,617.68           $4,344.10                  $0.00


Disbursements:

       Expenses of Administration                          $4,963.00
       Disbursements to Creditors                         $16,637.00

TOTAL DISBURSEMENTS :                                                                      $21,600.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-35831         Doc 27      Filed 01/07/19 Entered 01/07/19 10:40:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
